Breese, J. The scope and prayer of the bill in this case is threefold. The complainant prays, First, That the Board of School Inspectors be enjoined from receiving into the public schools of the city of Peoria, scholars not resident within the city limits, to the exclusion of the child of the complainant, who is such resident. Second, That they be restrained from preventing and hindering the complainant from sending his child to the public schools in the city, and receiving instruction therein. Third, That they be restrained from using and appropriating any of the moneys raised and received by them out of the taxes, or credit or moneys of the tax-payers of the city of Peoria, for school purposes, to the repairs or furnishing the school-house outside of the corporate limits of that city, or to maintain or support a school therein. As to the first proposition, it does not appear that the board • have, at any time, received into the public schools of the city, scholars residing or belonging outside of the city limits, to the exclusion of complainant’s child. The answer, which is under oath, denies it expressly, and no witness establishes the fact. Gilbert Yoodry, one of the witnesses for complainant, does not so state, nor does Mr. Gale. Yoodry says, he went td the office of the board on the morning of the first day of the Fall term, 1857, of the public schools, at the request of complainant, to procure a ticket of admission for his daughter, and that he did, in the presence of Amos P. Bartlett, and John Hamlin, the treasurer of the board, offer to pay the treasurer one dollar, the tuition fee for the term, and for her admission to the second district school. This is all the testimony to that point. The answer goes fully into the reasons governing the board in districting the city for school purposes, and for establishing rules and regulations to govern them. The application of complainant was special—for the admission of his daughter into the school in the second district, she living in the fifth, as the case shows. The answer discloses the fact that no non-resident scholars had been admitted into that school—that it had its complement of pupils, and no place for complainant’s daughter could be made, except at the expense of some other pupil. The fact that complainant proposed to furnish her seat and desk at his own expense could not have.any weight against the system of rules and regulations the board had adopted, as to seating the room. They were the judges as to how many desks and seats were proper in the room, and if the school was full, allowing the complainant to add to the complement, merely because he was willing, to provide a desk, would be to repeal their rules, and be a license for any other person outside of, or inside the district, to do the same thing, the consequence of which might be, as the board could well foresee, the school in this favorite district would be filled to overflowing, while others might be empty, or but partially filled. Every authority like this, having a trust so great committed to it, must have a system of wise and salutary rules, and as inflexible as circumstances will allow. Mr. Gale states in his deposition, that at the term to which complainant made his application, “ the second district school was full, and more than twelve, residing in that district, were compelle'd to attend in other districts.” It would then have been a gross departure, had the board, under such circumstances, admitted the complainant’s child into this school. The case shows that non-resident scholars have, at no time, been admitted into the city schools, except in the fourth, fifth and sixth districts, neither of the schools therein being full. The second proposition is disposed of as the first, by the answer and the evidence, the one denying, and the other fortifying it, that at no time has the board refused the complainant’s child a place in the public schools of the city, and receiving instruction therein. The answer shows she could have gone to either the fourth or sixth district school. But the proposition embraces more than this, and goes to the power of the board so to exercise the discretion with which they are endowed, as to district the city in such mode and form as to them may seem best. The great complaint seems to be, that the school districts are so established by the board, as to make it necessary, if complainant’s child attends the school in the proper district—the fifth—she will be compelled to occupy a small room roughly furnished, and with pupils with whom she cannot be classed, she being greatly advanced beyond those attending the fifth district school. The power of the board of inspectors over this branch of their duties is plenary. Laws of 1855, page 197, sec. 4. By clause seven of section four, they have power “ to lay off and divide the city into school districts, and from time to time, to alter the same or create new ones as circumstances may require.” As they are elected by the qualified voters of the city, it is reasonable to expect, in the exercise of this power, they will feel their responsibility to them, and so act as to give general satisfaction. It is a very difficult duty to perform, and it is not reasonable to expect, however just, wise and impartial they may be, that there will be no single complaint. It requires much deliberation and the exercise of sound judgment, and in such case, a court could not well interfere unless gross injustice had been done, or the marks of corruption in the board so evident as to compel the court to interpose. Nothing of this kind is alleged or proved, and we must remit the whole subject of the districts, and the lines by which they are bounded, to the electors of the city, who will, doubtless, if injustice has been done any considerable portion of the city, or partiality shown, or oppression attempted, effect a change by a change in the board of inspectors at the next election. The power of the board to establish rules and regulations for the admission of pupils, is found in clause eight of section four, and by a compliance with those rules, the complainant’s child could have been admitted into the school in the fourth or sixth district, at the option of complainant. The last proposition involves the consideration of the authority of the board to sustain a school for the fifth district in a house outside of the city limits, and expending money in its repairs. This is a part of the discretionary power with which the board is clothed. By the first clause of section four they have power to erect, hire or purchase buildings for school-houses, and keep the same in repair. By the eighth clause they are empowered to establish, support and maintain public schools for all the children of the city. When it is considered that a new, and we may say, noble system of public education was being inaugurated in one of our infant but rapidly increasing cities, it must be very apparent that it would be the work of years before the necessary buildings could be erected and furnished adapted to such purpose. Whilst these were in process of erection, many of the children of the city would be rapidly advancing beyond the age at which instruction is most readily imparted to them, especially the elementary branches. It would not then, in view of this consideration, and the object being to educate all the children of the city, and power given to erect, hire or purchase buildings for school-houses, be in our judgment at the commencement of such a noble system, any violation of duty or usurpation of authority, to hire a school-house in which a portion of the children could be educated, even though the building might not be within the corporate limits. The facts show that the inhabitants of this district had built and fitted up this house expressly for school purposes at their own cost. They had placed it at the place most convenient to those requiring schooling, and who otherwise might be greatly incommoded by going elsewhere. The house was built, was suitable for the purpose, and was a convenient auxiliary to the design of the board, and to discharge their duty to provide educational facilities “ for all the children of the city.” It cannot be a grave matter that the building is a few feet without the city limits. For aught that appears, it is convenient and accessible to a majority of the residents in the fifth district. By accepting the use of this house, and keeping a school in it, quite a large population are accommodated and the original grand design carried out. As the board has the power to erect or hire buildings, for the purpose of educating all the children of the city, we cannot doubt they had the power to accept the use of this building for the same purpose, and appropriate money to its repair. The school kept in it is a public school of the city, to all intents and purposes, under any fair construction of the law. It is under the charge and control of the board, is subject to all the rules and regulatious established by the board, common to the entire system, and should be supported out of the fund provided for the general purposes of the system. We think the eleventh clause of section four protects the action of the board. It is contended the board should have prepared the way for levying a tax in the mode provided in the eighth section, for the purpose of building a school-house for the fifth district within the city limits. This duty must be performed by the board, but it must rest with, them to determine, under all the circumstances, what is necessary for the accommodation of the several districts, or for the support of public schools, whether buildings or whatever it may be. The board have, necessarily, the. discretion to determine this, and with their determination, apart from any oppression, corruption, or act of gross injustice, this court could not interfere. It is certainly matter of rejoicing, that in the infancy of this system so much has already been done. In less than three years edifices have been reared capable of supplying the wants of a city of more than twenty thousand inhabitants, well provided in every respect, and with competent teachers, by taxes voluntarily imposed by the people themselves. It is one of the great ornaments of our noble State, and the benefits resulting from it will be felt throughout its whole extent. We cannot see wherein the court erred in refusing the injunction and dismissing the bill. Wé cannot discover any good ground for complaint properly traceable to the action of the board of inspectors. They have done their duty, and nothing but their duty, so far as we can discover, and we therefore affirm the judgment of the Circuit Court. Same v. The Same. } On certiorari. All the questions arising in this case have been fully considered in the chancery cause between the same parties. The judgment is accordingly affirmed. Judgment affirmed.